Citation Nr: 0738183	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
bilateral hearing loss and tinnitus and awarded the veteran a 
noncompensable and 10 percent rating, respectively.

In September 2007, a Travel Board hearing was held and a 
transcript of the hearing is associated with the veteran's 
claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the right ear with a 
numeric designation of I.

3.  The veteran has hearing loss in the left ear with a 
numeric designation of I.

4.  There is insufficient evidence of occupational impairment 
as to refer this case to the Director of Compensation and 
Pension for extraschedular rating.  

5.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.



CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2007).

2.  Criteria for extraschedular consideration have not been 
met as to refer the issue of an increased rating for 
bilateral hearing loss to the Director of Compensation and 
Pension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1) (2007).  

3.  There is no legal entitlement for separate ten-percent 
evaluations for "bilateral" tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in November 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Although there was no subsequent adjudication 
following the March 2006 notice, the Board specifically 
finds, however, that the veteran is not prejudiced in this 
case, and the RO followed proper procedure.  The claim for 
increased rating on appeal is a downstream issue from the 
veteran's claims for entitlement to service connection for 
hearing loss and tinnitus.  As such, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

This appeal arises from a notice of disagreement with the 
initial rating following the grant of service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, and further VCAA notice is generally 
not required.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  In his 
substantive appeal, the veteran indicated that his hearing 
loss was worse than evaluated.  Further, the veteran 
submitted additional medical evidence in support of his claim 
after his notice of disagreement.  In December 2006, the 
veteran submitted a statement indicating that he had no 
additional evidence to submit in support of his claim.  
Additionally, he appeared and testified at a Travel Board 
hearing in September 2007.  In light of the foregoing, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication.  There has been no 
prejudice from the notice error.  The veteran had an 
opportunity to participate effectively in the processing of 
his claim

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2003 notice was given prior to the 
appealed AOJ decision, dated in April 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2007, the 
veteran appeared and testified at a Travel Board hearing at 
the Los Angeles RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  

The Board notes that the veteran contended in his substantive 
appeal that the April 2004 VA examination was inadequate 
because it was performed in a sound-controlled room and did 
not reflect actual hearing loss experienced in real life.  
The Board appreciates this argument and understands the 
veteran's frustration at not being assigned a compensable 
rating based on quality of life impairment instead of 
occupational impairment.  The Board, however, is held to 
upholding the law and regulations which set forth criteria 
for rating hearing loss based on authorized audiometric 
testing performed in sound-controlled environments.

Based on a full review of the record evidence, the Board 
finds that all VA examinations are adequate for rating 
purposes and VA is not required to schedule a new examination 
pursuant to 38 C.F.R. § 3.159(c)(4).  Furthermore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Board points out that the provisions of the VCAA are not 
applicable to the increased-rating claim for tinnitus on 
appeal because the appeal turns on a matter of law and not on 
the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Court 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  See also Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the tinnitus issue here on appeal.  

Hearing loss

The veteran seeks a compensable initial rating for his 
bilateral hearing loss.  It is contended that his hearing 
loss is worse than as evaluated.  
Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  When impaired hearing is service connected in 
only one ear, as in this case, a numeric designation of I is 
assigned to the non-service connected ear for rating 
purposes.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

There is no evidence that the veteran has sought treatment 
for his bilateral hearing loss.  

The veteran underwent a December 2003 audiological 
evaluation, and puretone thresholds, in decibels, were as 
follows (X indicates that no decibels were taken at that 
Hertz level): 



HERTZ



1000
2000
3000
4000
RIGHT
10
15
X
35
LEFT
10
10
25
45

A speech recognition test was performed, but there is no 
indication that this was the Maryland CNC test.  The Board 
notes that for VA purposes, an examination for hearing 
impairment must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test of 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  See 
38 C.F.R. § 4.85.  Thus, the Board may not consider this 
evaluation when determining the appropriate rating for the 
veteran's bilateral hearing loss.

Upon an April 2004 VA examination, puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
20
40
LEFT
20
20
25
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The audiologist diagnosed the veteran as having bilateral 
sensorineural hearing loss.  

Upon an April 2006 audiological examination, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
10
35
LEFT
5
10
15
30

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.
The audiologist noted no significant change in hearing since 
the April 2004 examination.  

Upon an August 2007 audiological examination, the veteran's, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
20
35
LEFT
10
10
25
50

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The audiologist remarked that there was 
a significant decrease at 4000 Hertz level.  

In September 2007, the veteran testified that his hearing 
loss especially affects him in crowds, and he often requests 
that people repeat what they say to him.  He noted that he 
constantly has difficulty hearing others.  The veteran noted 
that he was retired from full-time employment, but is 
currently employed part-time, and has been for the past three 
years.  

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for a compensable rating.  Using the audiological 
testing results from the April 2004 examination, the veteran 
had a puretone threshold average of 21.25 in the right ear 
and 28.75 in the left ear.  The veteran's speech 
discrimination scores were 96 percent in the right ear and 
100 percent in the left ear.  These result in numeric 
designations of I in the right ear and I in the left ear.  
Thus, the numeric designation of I converges with the numeric 
designation of I at a point that indicates a 0 percent 
(noncompensable) rating.  The veteran's is entitled to a 
noncompensable rating for his bilateral hearing loss under 
all three audiological examinations.  There is no evidence 
that the veteran has an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating for bilateral 
hearing loss is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."         
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
hearing loss, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

Tinnitus 

The veteran requests a higher rating for his "bilateral" 
tinnitus.  He was assigned a single, ten-percent rating for 
his service-connected tinnitus and was assigned an effective 
date in October 2003.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Tinnitus 
is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
and if recurrent, is assigned a maximum ten-percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single ten-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single ten-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single ten-percent rating for tinnitus.  Therefore, the 
veteran's claim for a higher rating for tinnitus must be 
denied on a scheduler basis.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for bilateral hearing loss is denied.

A separate rating for tinnitus perceived in each ear is 
denied as a matter of law.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


